222 Ga. 332 (1966)
149 S.E.2d 681
LOUISVILLE & NASHVILLE RAILROAD COMPANY et al.
v.
GEORGIA PUBLIC SERVICE COMMISSION et al.
23541.
Supreme Court of Georgia.
Argued June 15, 1966.
Decided June 23, 1966.
Rehearing Denied July 7, 1966.
Robert G. Young, Edenfield, Heyman & Sizemore, for appellants.
Arthur K. Bolton, Attorney General, Paul L. Hanes, Assistant Attorney General, for appellees.
CANDLER, Presiding Justice.
This litigation arose when Louisville & Nashville Railroad Company and Atlantic Coast Line Railroad Company as lessees of the Georgia Railroad & Banking Company, operating under the trade name of Georgia Railroad, *333 filed an application with the Georgia Public Service Commission to close and discontinue operation of its depot at Crawford. Ga. On objections thereto, and after a hearing, the commission denied the application. The applicants filed a petition in the Superior Court of Fulton County in which it prayed for an order temporarily and permanently enjoining the commission from enforcing its order. By stipulation the evidence heard by the commission was considered by Judge Pharr in deciding the issue raised by the pleadings. The temporary injunction sought was denied by an order which states: "From a careful consideration of the record in this case and following the rules laid down by the Supreme Court of Georgia, I cannot say that the decision of the Public Service Commission is arbitrary, unreasonable, capricious or confiscatory." For such holding the case of Georgia Public Service Commission v. Georgia Power Co., 182 Ga. 706, 715 (2) (186 S.E. 839) was relied on. In that case this court, with two Justices dissenting, held: "The courts should not interfere with a valid order of the Public Service Commission unless it be clearly shown that the order is unreasonable, arbitrary, or confiscatory. The courts have no power to substitute their judgment for that of the commission. The order in the instant case cannot be said to be arbitrary or capricious, so as to justify the courts in substituting their judgment for that of the commission as to what is reasonable under the circumstances of the case, there being no claim that the initial outlay or possible loss in operating expense will render the company's business, as a whole, unprofitable." The holding in that case has been subsequently followed by this court in J. & M. Transport. Co. v. Georgia Public Service Comm., 217 Ga. 296, 298 (122 SE2d 227); and in Atlanta Motor Lines v. Georgia Public Service Comm., 211 Ga. 698 (88 SE2d 387), which are unanimous decisions. The evidence in the instant case was conflicting but since the commission was authorized to find from it as it did, we cannot hold that the trial judge abused his discretion in refusing to enjoin the commission's order. Southern R. Co. v. Georgia Public Service Comm., 218 Ga. 157 (127 SE2d 12).
Judgment affirmed. All the Justices concur.